DETAILED ACTION
This Office action is in reply to correspondence filed 29 March 2022 in regard to application no. 16/998,894.  Claims 1-10 have been cancelled.  Claims 11-30 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 25-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: while claim 11 (representative of the originally-examined claims) is directed to a method of allocating resources among systems, properly classified in H04W72/0406, claim 25 (from which claims 26-30 depend) is directed to a method of generating content, properly classified in G06Q30/0251.  The claims are different, classified differently, and a search for one is unlikely to yield results relevant to the other.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) creating some data in no particular way, some of it in response to an input, sending the information somewhere, receiving a request to allocate some resource (apparently money or an equivalent) to two entities in some proportion, and allocating the resource.  All of this is apparently directed to allocating money, or some kind of financial resource or resource of value, to people who participate in the distribution of something, (e.g., from claim 18, part of a profit, or a coupon) which is a commercial interaction or fundamental business practice; sharing items of value in exchange for performance is the essence of a contract.  Further, claim 14 includes “marketing content” which is explicitly advertising activity, and claim 15 includes supporting a “conversion of a good or service” which is commercial activity; all of these are among the “certain methods of organizing human activity” deemed abstract.
Further, but for the inclusion of a computer to perform the steps, these are mental steps that could otherwise be performed without the use of any technology beyond a pen and paper.  A person can verbally create information verbally or on paper with a pen, can be told verbally how to allocate something of value such as money, and can perform the allocation by writing checks or handing cash to the relevant people.  None of this would present any difficulty nor would any of it require the use of a computer or any similar technology.
This judicial exception is not integrated into a practical application because aside from the fact that the method is “implemented by a computing device” and sends information back and forth to and from other devices, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about how much of a resource is to be provided to this-or-that person and the content for which the payment or other resource is to be shared, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply iterating and reiterating “by a/the content provider system” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim merely states it is implemented by a “computing device” with no detail whatever.  The specification makes it explicitly clear that the type of device is of no importance, and that the claimed invention can be implemented using any number of broad categories of known, pre-existing devices such as “a desktop computer, a laptop computer, a mobile device ( e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth”, [0028; emphasis added] and by the use of the underlined phrase would include any and all such devices, known and unknown.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claim 12 consists entirely of nonfunctional printed matter, of no patentable significance and which in any case does nothing to make the invention less abstract, and claims 13-18 and 20 simply further describe the data being manipulated; claims 21-24 simply recite additional, abstract data manipulation and/or sharing of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heath (U.S. Publication No. 2014/0006129) in view of Ramer et al. (U.S. Publication No. 2012/0215635) further in view of Grim, III et al. (U.S. Publication No. 2006/0085254).

In-line citations are to Heath.
With regard to Claim 11:
Heath teaches: A method implemented by a computing device, [0018; “computer processor”] the method comprising: 
generating, by a service provider system implemented by the computing device, service access data that is usable to access a digital service via a network, [0018; the system can provide “daily deal coupons aggregation that are displayed as ad links”; 0028; the system works over the “internet”] the generating performed responsive to a user input received via a first control; [0018; “clicking” the link to access the deal] 
generating, by the service provider system implemented by the computing device, resource allocation data... [0299; providers of “websites” can get paid “X% [] of sales” that happen on their websites]
transmitting, by the service provider system implemented by the computing device, the resource allocation data and the service access data to a content creation system; [0358; the “data sources” provide information “to the server system” via “a communication network”] 
receiving, by the service provider system implemented by the computing device, resource sharing data from the content provider system... [0363; the “data” are “received through the server system” and used to generate an “interface” either locally or remotely at a client device] 
allocating, by the service provider system implemented by the computing device, the resource allocation to the content provider system and the client device based on the resource sharing data responsive to access to the digital service using the service access data. [0299 as cited above; further, 0098, the system performs “revenue sharing” based on “ads” which were “requested by the user’s browser”] 

Heath does not explicitly teach that allocations are responsive to a user input received via a second control to specify a resource allocation associated with the digital service associated with the service access data generated via the first control, or that data includes a first portion of the resource allocation to be shared [with content] of the content provider system and a second portion of the resource allocation to be shared with a client device, but it is known in the art.  Ramer teaches a targeted advertising system [title] in which a “sales rep and commission percentage may be entered for each campaign”. [1222] It may set “percentage allocation” based on a “percent allocation business rule” such that “X%” is allocated to one advertiser, “Y%" to a second and “Z%” to an advertisement network. [1934] It then orders content according to the allocation, [1935] and provides the information to a “publisher” via the publisher’s “graphic user interface”, [1937] which the publisher can interact with [id.] and which therefore reads on the claimed client device.  Any digital content is “of” the system in which it was created.  Ramer and Heath are analogous art as each is directed to electronic means for providing promotions and allocating value, such as payments, based on the promotions. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ramer with that of Heath in order to allow a user to input important values, as taught by Ramer, and to associate data with Heath’s advertisement in addition to, or in place of, Ramer’s advertisement; further, it is simply the substitution of known parts for others with predictable results, simply allowing the allocation to be input by a user as in Ramer rather than the means of Heath, and providing Ramer’s information as output in place of, or in addition to, the output of Heath; the substitution produces no new and unexpected result. 

Heath does not explicitly teach that digital content includes the service access data, but in addition to being of no patentable significance as nonfunctional printed matter, it is known in the art.  Grim teaches a system to strengthen affinity between advertisers and consumers [title] which may embed information about a subscriber such as their name or age into a message sent to a person electronically. [0134] Grim and Heath are analogous art as each is directed to electronic means for sending targeted messages to consumers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Grim with that of Heath in order to strengthen affinity between advertisers and consumers, as taught by Grim; further, it is simply a substitution of one known part for another with predictable results, simply including Grim’s data in a message in place of, or in addition to, the data of Heath; the substitution produces no new and unexpected result.

In this and the subsequent claims, this method is performed by one, and only one, “computing device”; the system claim is similarly directed to a single computer.  Therefore steps performed by other, unclaimed devices, such as that a separate “client device [] utilizes the service access data to access the service provider system” or that a “content creator” has created “digital content that includes the service access data configured to access the digital service” are outside the scope of the method performed by the claimed computing device and are therefore considered but given no patentable weight.

With regard to Claim 13:
The method as described in claim 11, wherein the service access data includes a link to a network address, via which, the digital service is made available. [0302; “URL”] 

This claim is not patentably distinct from claim 11 as it consists entirely of nonfunctional, descriptive language, simply describing the content of data and how it could be used without requiring that it actually be used in any way.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
The method as described in claim 11, wherein the digital service is configured to receive user inputs supporting conversion of a good or service. [0023; it supports an “automated online purchasing” system including a “buy button”] 

This claim is not patentably distinct from claim 11, as the digital service is an external object with which the computing device operating the claimed method interacts, and is not within the method performed by the computing device; therefore limitations ascribed to it are outside the scope of the claimed method and are considered but given no patentable weight.  Even if it were otherwise, claim 11 is directed to a method and this claim does not positively recite a step.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 16:
The method as described in claim 11, wherein the service access data includes a code configured to be stored as a cookie at the client device as identifying the content creator of the content provider system. [0025; “advertising cookie”| 

This claim is not patentably distinct from claim 11 as it consists entirely of nonfunctional, descriptive language, disclosing at most the content of data which is not positively claimed anywhere as being interacted with or changing the steps of the claimed method in any way whatever.  Further, that a code is “configured to be stored” for a particular purpose does not actually require that it be stored, and “as identifying the content creator of the content provider system” is manner- of-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The method as described in claim 16, wherein the code is configured to cause the first portion of the resource allocation to be shared with the content creator and the second portion of the resource allocation with the client device as part of the allocating. 

This claim as compared to claim 11 only requires the allocation to be established based on a cookie instead of directly-received data, a simple substitution of known parts (both the cookie and the direct reception of data are within the cited prior art) with predictable results, as no new and unexpected result is inherent or disclosed.  Further, it is not patentably distinct from claim 16 as it consists entirely of manner-of-use language, disclosing at most what a code can cause but nowhere requiring anything or anyone to make use of this and cause the data in the code to make anything happen.

With regard to Claim 18:
The method as described in claim 1, wherein the resource allocation is a base profit rate and the second portion of the resource allocation to be shared with the client device is a coupon. [0130; the “deal company takes a profit from the deals sold through” means such as “email”; 0018; “daily deal coupons” are shared on social media]

With regard to Claim 19:
Heath teaches: A system comprising: 
a content creation module implemented at least partially in hardware of a computing device [0018; “computer processor”] to output a user interface [0066; “interface”] configured to initiate generation of digital content having service access data configured to access a digital service of a service provider system; [0018; the system can provide “daily deal coupons aggregation that are displayed as ad links”; 0028; the system works over the “internet”] and 
a user interface module implemented at least partially in hardware of a computing device to output the user interface [0018; 0066 as cited above] indicating a resource allocation made available by the service provider system as part of accessing the digital service and a control, the control is configured to receive a user input [0018; “clicking” the link to access the deal] to specify: 
a first portion of the resource allocation to be shared with a content creator of digital content [0299; providers of “websites” can get paid “X% [] of sales” that happen on their websites] that includes the service access data configured to access the digital service... [0018 as cited above, the screen included the link] 

Heath does not explicitly teach that allocations are responsive to a user input to specify a resource allocation that includes a first portion of the resource allocation to be shared and a second portion of the resource allocation to be shared with a client device, but it is known in the art.  Ramer teaches a targeted advertising system [title] in which a “sales rep and commission percentage may be entered for each campaign”. [1222] It may set “percentage allocation” based on a “percent allocation business rule” such that “X%” is allocated to one advertiser, “Y%" to a second and “Z%” to an advertisement network. [1934] It then orders content according to the allocation, [1935] and provides the information to a “publisher” via the publisher’s “graphic user interface”, [1937] which the publisher can interact with [id.] and which therefore reads on the claimed client device.  Ramer and Heath are analogous art as each is directed to electronic means for providing promotions and allocating value, such as payments, based on the promotions. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ramer with that of Heath in order to allow a user to input important values, as taught by Ramer; further, it is simply the substitution of known parts for others with predictable results, simply allowing the allocation to be input by a user as in Ramer rather than the means of Heath, and providing Ramer’s information as output in place of, or in addition to, the output of Heath; the substitution produces no new and unexpected result. 


Heath does not explicitly teach an allocation is made via the digital content, but it is known in the art.  Grim teaches a system to strengthen affinity between advertisers and consumers [title] which may embed information about a subscriber such as their name or age into a message sent to a person electronically, which is then stored so that it can be reused in further contacts. [0134] Grim and Heath are analogous art as each is directed to electronic means for sending targeted messages to consumers.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Grim with that of Heath in order to strengthen affinity between advertisers and consumers, as taught by Grim; further, it is simply a substitution of one known part for another with predictable results, simply including Grim’s data in a message in place of, or in addition to, the data of Heath; the substitution produces no new and unexpected result.


References to software subcomponents by name, such as “content creation module” and “user interface module”, are considered mere labeling and given no patentable weight.

With regard to Claim 20:
The system as described in claim 19, wherein the service access data includes a code configured to be stored as a cookie at the client device as identifying the content creator of the digital content, [0025; “advertising cookie”] the code configured to cause the first portion of the resource allocation to be shared with the content creator of the digital content and the second portion of the resource allocation with the client device. 

The second part of this claim, as compared to claim 19, only requires the allocation to be established based on a cookie instead of directly-received data, a simple substitution of known parts (both the cookie and the direct reception of data are within the cited prior art) with predictable results, as no new and unexpected result is inherent or disclosed.  Further, this claim is not patentably distinct from claim 19 as it consists entirely of nonfunctional, descriptive language, disclosing at most the content of data and that it includes a code, stating what a code can cause but nowhere requiring anything or anyone to make use of this and cause the data in the code to make anything happen.

With regard to Claim 21:
The system as described in claim 19 further comprising a resource sharing module implemented at least partially in the hardware of the computing device to generate the digital content that includes the service access data and includes a display of the second portion of the resource allocation to be shared with the client device. [Grim, as cited above in regard to claim 1; Heath, 0018; coupons are displayed to the user]

This claim is not patentably distinct from claim 19 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.

With regard to Claim 22:
The system as described in claim 19 further comprising a shared resource module implemented at least partially in the hardware of the computing device to receive the user input specifying the first portion of the resource allocation to be shared with a content creator of the digital content that includes the service access data configured to access the digital service. [0004; an e-mail address may be specified]

With regard to Claim 23:
The system as described in claim 19, further comprising an exclusive resource module implemented at least partially in the hardware of the computing device to receive the user input specifying the second portion of the resource allocation to be shared with the client device that utilizes the service access data to access the service provider system.

Compared to claim 22, this is an obvious modification as a substitution of one known part for another with predictable results, simply substituting one known data (the second portion) for another (the first portion); the substitution produces no new and unexpected result.

With regard to Claim 24:
The system as described in claim 19 wherein the user interface module implemented at least partially in the hardware of the computing device is further configured to receive the service access data from the service provider system. [0007; a request is received which includes access information]

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Ramer et al. further in view of Grim, III et al. further in view of Verhelle et al. (Canada Patent Publication No. 3 048 566).

With regard to Claim 12:
The method as described in claim 11, further comprising displaying, by the service provider system implemented by the computing device, a user interface including:
the first control that is user selectable to specify access to the digital service; and 
the second control that is user selectable to indicate the resource allocation. 

Heath, Ramer and Grim teach the method of claim 11, but do not explicitly teach these controls, but though they are of no patentable significance as explained below, they are known in the art.  Verhelle teaches a resource allocation system [0030] in which a user makes a “resource allocation selection” through a “user interface”, [0064] and provides a “quick login button” through which a user may be granted “access to a dashboard” or “home screen”. [0086] Verhelle and Heath are analogous art as each is directed to electronic means for allocating resources. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Verhelle with that of Heath, Ramer and Grim as it is simply a substitution of known parts for others with predictable results, simply providing the output of Verhelle in place of, or in addition to, that of Heath; the substitution produces no new and unexpected result. 

This claim is not patentably distinct from claim 11 as it consists entirely of nonfunctional printed language, simply describing the content of output, which bears no functional relation to the substrate as in no claim does anyone interact with the output.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 14:
The method as described in claim 12, wherein the service access data includes digital marketing content that is selectable to cause the client device to access a network address. [0302; a user clicks a link associated with a “URL” to gain access to a system that distributes the “electronic coupon”]

This claim is not patentably distinct from claim 12 as it consists entirely of nonfunctional printed language, simply describing the content of output, which bears no functional relation to the substrate as in no claim does anyone interact with the output.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant's arguments filed 29 March 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  As a preliminary matter, the applicant’s amendment to claim 18 has rendered the previously-raised objection moot, and it is withdrawn.  The field of “customizing content” is in no way a technical field but simply the routine practice of targeted marketing and advertising, and simply inserting “digital” into the middle of the phrase does not change the fact.
The Examiner has never said the claims involved purely mental steps, but simply that the underlying process, in the absence of computers, could be performed in the human mind or with a pen and paper.  The applicant mentions two of the examples published concurrently with the Guidance but does not explain how the present claims are supposed to be in any way similar, and makes a conclusory statement that the claimed subject matter is “so computer-centric that it is not to be done in the human mind”, but does not give any reasoned argument why this ought to be so.
The applicant then says the quality of “subsequent online transactions” is improved, but first, the subsequent online transactions are not claimed; even if it were otherwise, an improvement to a transaction is not an improvement to a computer or technology.

Applicant’s arguments with respect to claim(s) 11-24 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, arguments in regard to claims 25-30 are moot because those claims have been withdrawn from consideration, and the Grim reference has been incorporated herein along with additional explanations to meet the language added by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694